Case 1:19-cr-00561-LAP Document 14-1 Filed 08/16/19 Page 1 of 19




                    Exhibit A
   Case Case
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                               Document14-1
                                        2114-8
                                             Filed
                                                 Filed
                                                    08/16/19
                                                       10/24/18
                                                              Page
                                                                Page
                                                                   2 of40
                                                                        19of 170




                                 UNITED STATES DJSTlllCT COlJR1'
                                SOUTHERN DISTRJCT OF NEW YORK


                                                                  X
CHEVRON CORPORATJON.
                           P,laimiff,
         v.                                                           11 Clv 069\ (LAK)
STEVEN DONZIGBR. ut al..


                           Defendant~.                            X



  CHEVRON CORPORATION'S FIRST rNFORMATfON SUBPOENA fN AID OFTBE
   SUPPLEMENTAL JUDGMENT AND RESTRAINING NOTICE ·ro DEFENDANTS
          ST EVEN OONZIGER, Tl:lE LAW OFFI C>:S OJ<"STEVeNR. OONZlGER
                               AND DONZlGER & ASSOCIATES, PLLC
         ln the above entiUed action in the United States Dii.-triCll Court for the Southern District of

New York, 1a supplemental judgment was entered on 17ebruruy 28, 201S in favor of Chevron

Corporation against Steven Donr.iger, The Law Offices of Steven R. Donzig.er. Danziger &

Assocletes, PLLC, ond others, for the sum of $8 I 3,602.71 , which remnins due and unpuid.




 I The parties co lhi• action arc Chi,vron C'orporutinn (Plumlirl) nnd DcrcndH11L~ Stc.ven Donzigcr, Th~ Law Offic<:s
Qf Steven R 0,,m,jgcr, Domtlgcr & As.'IQciatc•, Pt.LC. flugo Ocrnrdo Camacho Nil.mnjo, Javier Piaguiljc Payaguaje.,
Strnlus Comnatting, tn~. Dougla• Bcltman, Anne Macs!, l'tlbto Fajardo Mcndo;.a, uilil Yunza, Frente de Dcfettsa de
la Amazonia A/KIA Amazon r:>cfcn,ie Fmnl, Selva Viva Sclvivn Cia. Ltru,, Muriu Aguirula Saln1.ar, Carlo~ Grefa
llua1a1oca, Catalina Antonia Aguinda Sala,.ar, Lidin Al01tandrn Aguinda Aguindo, P•tricio Alberio Chimbo
 Yumbo, Clidr 'llamirn Aeuinrla Aguinda, Luis Armando Chimbo Yumb<), Bealriz Mercedes On:fo T~nguila. Lucio
l:.nriqne Grefa •raoguila, Patricio Wilson Aguinda Aguinrla, Celia Irene V,v= C'u., m1gun, Fmnci•co Malia•
 Alvorerlo Yumoo, frnncisro Alvorarlo Yumbn1 Olg~ Gloria (',refn Cerda, Lorenzo Jose Alvnraclo Ymnbo, N•rcisa
 Aid• Tangi,ila Narvaez. Bemha Antonin YnJ11bo l'af\gtliln, Cllori• l ,u,m.ici. ·ranguila Grein, Fmnci~co Victor
Tan)luiUa Grefo, Rosa Tcro.'f/1 Chimb() l'angnila, Jose Gabriel Revelo Lior=. Marfa Cl~lia Rea11<:0~ Revet(), Mario
Magdalena Rodriguez 8arccncs, Jose Miguel lpiales ChiC11i1,a, lleleorlom Pntaron Guornr.,. l lli,<.s Delia Tonguilo
NacvallZ, .Lourdes 0~.atri~ Cnimbo Tangt1ila1 Maria ltortencia Vivero~ Ciuangua, Scgimdo A~cl Anumca Milan,
Octavio h-niael Cordov~ l luanca, BlillS Roberto Piyah111,je l'aynh11•jo. D•niul (',11rlos Lusit•nde Y•icueje, BoMncin
J?redy Chimbo Grefa, GuiUl'!11110 Vicente rayaguaje Lusitante, D'c l6n Leonidas P~}'llguaj• f'ayagueje, AJfrcdo
OQoaldo Paynguoje Payagi,tje, Teodoro Goo1,alo riag1,ajc ·rnyagunje, Miguel Mnrio P•yng,i,jc reyaguaje, PcrmiTI
PiagoaJe Paynguaje, Reinaldo blsitnnde Yaiguaje, Luis Agustin l'•ya.i;naj~ l'iagl.llljc, Emilio M~nin Lusiumde
Y~ii;uaje. Simon Lusitande Yn,guaje, Armando Wilfrid11 Piag11aj~ Payngll!ljc. and Angcl Jusrino ring11age Luoitanle.
   Case Case
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                               Document14-1
                                        2114-8
                                             Filed
                                                 Filed
                                                    08/16/19
                                                       10/24/18
                                                              Page
                                                                Page
                                                                   3 of41
                                                                        19of 170



       YOU ARE HEREBY COMMANDED, pursuant to Rule 69 of the Federal Rules of

Civil Procedure and rPLR Sections 5223 and 5224, to answer, in writing and under oath,

separately and fully, each question in the questionnaire accompanying this subpoena, each

answer referring to the question to which it responds; and that you return the answers together

with the original questions within l Odays after your receipt of the questions and this subpoena to

Gibson, Dunn & Crotcber LLP, 200 Park Avenue, New York, NY 101 66-0193. False swearing

or failure to comply with ihis subpoena is punishable as a contempt of court.

       l HEREBY CERTIFY THAT Tll1S tNPORMATION SUBPOENA COMPLIES WITH

RULE5224 OF THE CIVIL PRACTICE LAW AND RULES AND SECTION 60 1 OFTIJE

GENERAL BUSINESS LAW THAT I HAV E A REASONABLE BELTEFTHAT1'HEPARTY

RECEIV ING THIS SUBPOE;NA JfAS IN THEIR POSSE:SSJON INFORMATION ABOUT

THE DEBTOR THAT WILL ASSIST THE CREDITOR IN COLLECTING THE JUDGMENT.

       Pursuant. to Rule69 oflhe Pederal Rules of Civil Procedure and CPLR Section 5222,

YOU ARE HER.EBY RESTRA.1NEO, as detailed below.

                                   RESTRArNING NOTICE

       TAKE NOTICE that, pursuant to CPLR 5222(b), which is set forth in full herein, you

are hereby FORBIDDEN to make or suffer       any sale, assignment, transfer or interference wirh

any PROPERTY in wluch YOU have an 111tercst, or pay over or otherwise di~pose of any debt

owed to YOU. except as provided in Section 5222.

       TAKE FURTBER NOTICE that this notice INCLUDES all PROPERTY in which

YOU hove on i11teresi hereafter coming into YOUR possession or custody and all debts of any

other PERSON hereafter coming due to YOU.




                                                2
   Case Case
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                               Document14-1
                                        2114-8
                                             Filed
                                                 Filed
                                                    08/16/19
                                                       10/24/18
                                                              Page
                                                                Page
                                                                   4 of42
                                                                        19of 170



       TAKE FURTHER NOTICE 1hn1 disobcdlcnccofihis Rc.~training Notice is punishnblc

as contempt of" court.

                            CM L LAW AND PRACTICE RULES

       5222(1>) Effect ofrestraint; prohibition of transfer; duration. A judgment debtor or obligor
       served with a restraining notice is forbidden to make or sulrer any sale:, assignment.
       transfer or interference with any property In which he or she has an interest, except as set
       forth in subdivisions (h) nnd (i) of this section, and except upon direction of the sheriff or
       pursuant to an order oflhc cou11, until U1e judgment or order is satisfied or vacated, A
       restraining notice served upon a person other than the judgment debtor or obligor is
       effective only if, at the time of service. he or she owes a debt to lhe judgment debtoro1
       obligor or he or she is in the possession or custody of property in which be or she knows
       or has reason to believe the judgment debtor or obligor has an interest, or if the judgment
       creditor or support collection unit has stated in the notice U1al a specified debt is owed by
       the person served to the judgment debtor or obligor or that the judgment debtor or obligor
       has an interest in specified property in the possession or custody of the person served. All
       prc>perty in which the judgment debtor or obligor is known or believed to have all interest
       then in and thereafter coming into the possession or custody of such n person, including
       any specified in the notice. and all debts of such a person. including any specified in the
       notice, then due and thereafter coming due to tbe judgment debtor or obligor, shall be
       subject to the notice except as set fortJ1 in subdivisions (h) and (i) ofUiis section. Such a
       person is forbidden to make or suffer any li!tle, asliigoment or transfer of, OT any
       inte1ferencc wifh, any sucb property, or pay over or otherwise dispose of any such debt,
       to any person other than the sheriff or the support collection unit, except as set forth in
       subdivisions (h) and (i) of this section, and except upor1 direction of the sheriff or
       pursuant to an order of the court, umil the expiration of one year after the notice 1s served
       upon him or her, OT until the judgment or order is satisfied or vacated. whichever event
       first occurs. A j udgment creditor or support collection unit which has specified personal
       property or debt in a restraining notice shall be liable lo the owner of the property or the
       person to whom the debt is owed, if other than the judgment debtor or obligor, for any
       damages sustained by reason of the restraint. If a garnishee served with a restraining
       notice wiiliholds the payment of money belonging or owed to the judgment debtor or
       obligor in an amount equal to twice Uie amount due on the judgment or order, the
       restraining notice is not effective as to other property or money.




                                                 3
   Case Case
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                               Document14-1
                                        2114-8
                                             Filed
                                                 Filed
                                                    08/16/19
                                                       10/24/18
                                                              Page
                                                                Page
                                                                   5 of43
                                                                        19of 170




                     SUBPOENA DEFINITfONS AND rNSTRUCTlONS

        I.      The definitions and rules of construction set forth in Rule 26.3 of the Local Rules

for the Southern and Eastern Districts ofNcw Yor.k arc incorporated he.rein.

        2.      The term ·'ACCOUNT" as used herein means and INCLUDES savings accounts,

checking accounts, money market accow1ts, brokerage accounts, certificates of deposit, lines of

credit. and any other credits or debits.

        3.      The tern, "ACCOUNTING" means and refers to any record of financial

information. This INCLUDES accountings, financial statements, bank statements, ledgers,

books, audits, registers, financial reconciliations, summaries of financial information, and reports

of financial information.

        4.     The tenn "ASSET" means any tangible or intangible PROPERTY, INCLUDING

real PROPERTY, personal PROPERTY, intellectual PROPERTY, chattels, cash, securities.

derivative products, ACCOUNTS, debts, contract rights, security interests, claims, and causes of

action, anywhere in the world,

        5.     The tcnn "PROPERTY" means anything that may be the subject of

OWNERSHIP.

       6.      The term "CONTROL" (INCLUDING, with correlative meanings, the terms

"controlled by" and "under common control with''), as used with respect to any PERSON or

ENTITY, shall mean the possession, directly or indirectly, of the power to diroct or cause the

actions, direction oftbe management, or policies of such PERSON or ENTITY, whether through

the OWNERSHIP of voting securities, by contract or otht-TWise.

       7.      The term "ENTITY" and "ENTITIES" shall INCLUDE all corporations,

associations, partnerships, joint ventures, companies, fund~. trusts, limited liability companies.




                                                 4
   Case Case
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                               Document14-1
                                        2114-8
                                             Filed
                                                 Filed
                                                    08/16/19
                                                       10/24/18
                                                              Page
                                                                Page
                                                                   6 of44
                                                                        19of 170



limited liability partnerships, any government or regulatory authority, nnd all other fonns of

incorporated and unincorporated orgaoizations that arc oot natural persons.

        8.      The renns "lNCLUDE" and "INCLUDING'' m1:an iueluding, but notlimitoo to.

When the word " INCLUDE" or "!NCLUDJNG" is followed by one or more specific examples,

those examples are illustrative only and do not limit in any way the infonnation requested.

       9.      The tem1s "OWN" and "OWNERSH If>" mean owned-directly or indirectly, in

whole or in part, as sole owacr or joiatly with others, either of record or beneficially,

INCLUDING as a partner, general or Limited, limited liability member, fiduciary, and as an

equity or debt holder, or demand deposit holder.

        IO.    "AMAZON DEFENSE FRONT'' means and refers to the Frente de Defensa de la

Amazonia a/k/a Amazon Defense Front, aad LNCLUDES the Front's officers, directors,

employees, partners, corporate pimmt, subsidiaries, or affiliates.

        11 .   "ECUADOR ENFORCEMENT ACTIONS" means and refers to any proceeding

seeking recognition and/or enforcement of the ECUADOR JUDGMENT anywhere in lhe world.

        12.    "ECUADOR JUDGMENr' means and refers to the jud!,,ment entered in the

ECUADOR LJTlGATION on 17cbruary 14, 2011 as modified by subsequent proceedings.

        13.    " ECUADOR JUDGMENT TRUST'' means and refers to the rrust discussed in the

March 30 filing of Pablo Fnjardo Mendoza to the Provincial Court of Justice of Sucumbi6s

regarding the "Commercial Trust for the Administration of Funds ADAT, granted by Maria

Victoria Aguinda Salazar. Lidia Alexandra Aguinda. et al .. the AMAZON DEFENSE FRONT

and Compaiiia Fiduciaria Ecuador FIDUECUADOR S.A. funds and trusts administrator''

executed on March I, 2012 by Dr. Sandra Veronica Bnrrozueto Molino.




                                                  5
   Case Case
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                               Document14-1
                                        2114-8
                                             Filed
                                                 Filed
                                                    08/16/19
                                                       10/24/18
                                                              Page
                                                                Page
                                                                   7 of45
                                                                        19of 170




        14.    "ECUADOR LlTIGATION'~ means and refers to the proceeding Marfa Aguinda y

Otros v. Chevron Co,poralion, in the Provincial Court of.lusticeofSucumblos in Ecuador. and

all appellate proceedings and subsequent proceedings stemmi11g therefrom.

        15.    "LAGO AGR[O PLAINTIFFS" means and refers to Detendants Alfredo Doaaldo

Payaguaje Payaguaje; Angel Justino Piaguaje Lucitante; Armando Wilfrido Piaguaje Payaguaje;

Beatriz Mercedes Grefe Tanguila; Benancio Freddy C'himbo Grefa; Bertba Antooia Yumbo

Tanguila; Carlos Grega Huatatoca; C'atalinu Antonia Aguinda Salazar; Celia lre11e Viveros

Cusangua; Clide Ramiro Aguiada Aguinda; Daniel Carlos Lusitande Yaiguaje; Delfin Leonidas

Payaguaje Payaguaje; Elias Roberto Piyahuaje Payahuaje; Emilio Marti n lusitande Yaiguaje;

Fem1in Piaguaje Pnyaguaje; Francisco Alvarado Yumbo; Francisco Matias Alvarndo Yumbo;

Francisco Victor Tanguila Grefa; Gloria Lucrecia Tanguila Grcfa: Guillcnno Vicente Payaguaje

Lusitante; Heleodoro Pataron Guaraca; Hugo Gerardo Camacho Naranjo; Javier Piaguaje

Payaguaje; Jose Gabiiel Revelo Llore; Jose Miguel Ipiales Chicaiza; Lidia Alexandra Aguinda

Agui nda; Lorenzo Jose Alvarado Yumbo; Lourdes Beatriz Chimbo Tanguila; Lucio Enrique

Grefa Tanguila; Luis Agustin Payaguajc Piaguajc; Luis Armando C'himbo Yumbo; Luisa Delia

Tanguila Narvae-t; Maria Victoria Aguindtt Salazar; Maria Clelia Rcascos Revelo; Maria

Hortencia Viveros Cusangua; Maria Magdalena Rodriguez Barccnes; Miguel Mario Payaguaje

Payaguaje; Narcisa Aida Tanguila Narvaez; Octavio Ismael Cordova Hunnca; Olga Gloria Grefo

Cerda; Patricio Alberto Chimbo Yumbo; Patricio Wullsoo Aguinda Aguinda; ReiMlclo

Lusilande Yaiguajc; Rosa TercsaCl1imbo Tanguila; Segundo Angel Amanta Milan; Simon

Lusitande Yaiguaje; and Teodoro Gonzalo Piaguaje Payaguaje.

       16.    '·REPUBLTC OF ECUADOR'' means and refer~ to tbe governing political body in

Ecuador, INC.LUD(NG all branches of government and political subdivisions, its current and




                                              6
   Case Case
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                               Document14-1
                                        2114-8
                                             Filed
                                                 Filed
                                                    08/16/19
                                                       10/24/18
                                                              Page
                                                                Page
                                                                   8 of46
                                                                        19of 170




fonner presidents, attorneys general, judges. prosecutors, other officials, -politicians, partnen;,

contractors, employees, representatives, agents, agencies, officers, attorneys. accountants,

assigns, or any other PERSON acting, or pw-po11ing to act, on the ltEPU 8LIC OF ECUADOR 's

behalf, e ither directly or indirectly, INCLUDING: Lenin Moreno; Rafael Co1Tea; Martha

Escobar; Patricio Garcio; Alexis Meru; Alberto Acosta; Ann Alban; Galo Chiriboga; Rene

Vargas Pazos; Mauricio Montalvo Samaniego; Judge Alberto Guerra Bastidas; Judge Efrain

Novillo Guzman; Judge Gemu\n YanC't. Ricardo Ruiz; Judge J uan Evnogclista Nuiiez Sonabria;

J udge Leonardo Ord6iiez Pina; Judge Nicolas Augusto Zambrano Lozada; J udge Juan Carlos

Encarnaci6n Sanchez; J udge Cruz Maria Avila Delgado; Judge Marco Antonio Yaguache Mora;

Judge Milton David Rafael Tora! Zevallos; Judge Alejandro Kleber Orell ana Pineda: Judge Lil ia

Marlene Ortiz V~squcz: Jose Maria Borja; Washington Pcsantez; Ceci lia A1mas Erazo de Tobar;

Jorge Gennao: Diego Borja (fonner Economic Policy Minister); Espcranw Martinez.: Diego

Garcia Cani6n; Alianza Pais; the National Intelligence Secretariat; and any current or Fonner

official at the offices of the Fiscal, Prosecutor General. or Attorney General,

        17.     "PERSON" means and refers to any natural person or any business, lega l or

governmenta l ENTITY or association.

        18.     ·'SELVA VIVA " means and refers to Defendant Sdva Viva Selviva Cia. Ltda..

and its officers, directors, employees, partners, corporate parent, subsidiaries, or affil iates.

        19.     " YOU" and "YOUR"' mean and refer to Steven Donziger, The Law Officc.s of

Steven R. Donziger, and Donzlger & Associates, PLLC, and, where applicable, their officer~,

directors. employees. partners, corporate parcnl subsid iaries. or affiliates.

        20.     Defined tenns may be capitalized for the convenience of the parties; thi:

defin itions herein apply whether or not the tem1 is capitalized.




                                                   7
   Case Case
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                               Document14-1
                                        2114-8
                                             Filed
                                                 Filed
                                                    08/16/19
                                                       10/24/18
                                                              Page
                                                                Page
                                                                   9 of47
                                                                        19of 170




        21.       lf,my infonnation called f·or by thu; subpoena is withheld on the basis of

privilege, please state the nature of the iofonnation being claimed as privileged, the lype of

privilege claimed, and al l circumstances upoo which you are relying to support each claim of

privilege with enough specificity so that a coUJ1 can dctem1iuc the appropriateness ofthe

objection.


                                             SUBPOENA

        Tht: following questions must be answered st:paralt:ly and l'uUy, in writing under oath,

and are t.o be returned as provided in the attached subpoena. If you cannot give the ful l

i11fom1ation called for by a pn1ticular question, so state and give the best· infon11atio11 you have

on tl1e subject

        I.        Identity and describe in detail any domestic or foreign ASSET ll1a1 YOU OWN or

CONTROL, INCLUDlNO identifying the value of such ASSET, how and where the ASSET is

held, and wbnt documems relate to such ASSET.

        2.        Identify and describe in detai l any interest in any domestic or foreign ASSET that

YOU have trdJlSferred, sold, assigned, pledged, gifted, encumbered. or otherwise disposed of

si nce U1e issuance of the Court 's March 4, 2014 Judgmant (Dki. 1875), as modified,

INCLUDING describing in detail the relevant trnnsacuons and the circumstances surrounding

such transfer, sale, assignment, pledging, gift, t:Dcumbrance, or Olht:r dh-position.

       3.         Identify and describe in detail all YOUR current sources of income or revenue-of

any nature, whether domestic or foreign.

       4.         Identify and descrihe in detai l the status of YOUR OWNERSf-llP or other interest

in, ru1d vnloc of, any domestic or forcigll real estate,




                                                   8
   CaseCase
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-1
                                         2114-8
                                             Filed
                                                 Filed
                                                   08/16/19
                                                       10/24/18
                                                              Page
                                                                 Page
                                                                   10 of
                                                                      4819
                                                                         of 170




        5.      ldt:nlify and describe in detail any domestic or foreit,'11 saviugs ACCOUNTS,

checking ACCOUNTS, money market ACCOUNTS, investment ACCOUNTS. certificates of

deposit, or nny other ACCOUNTS held, either directly or indirectly, hy YOU, as well a~ the date

each such ACCOUNT or certificate of deposit was opened, created, or closed, and their current

and greatest historical value.

        6.      Identify and describe in detail lhe status of YOUR OWNERSHIP interest, direct

or beneficial, in any real or personal PROPERTY, whether domestic or foreign, INCLUDING

cooperative corporation shnres, automobiles, trucks, other motor vehicles, boats, artwork,

jewelry, aircraft, stocks, bonds. commodities, securities, partnership iJJtcrcsts, patents,

inventions, trade names, copyrights, royalty agreements, promissory notes, dr.ifts or other

commercial paper, or causes of action.

        7.      Identify aod describe i.n detail the status of YOUR cu rrent OWNERSH IP in any

inhedted PROPERTY, INCLUDING those ASSETS YOU received or are entitled to future

receipt of, from any estates in which YOU may have or have had an interest, as well as the

current val ue of such PROPERTY.

        8.      Identify and describe in detail any life interest or remainder interest, either vested

or contingent, in any trust or eslate. If YOU arc a beneficiary of any trust, fu.mish the: (a) name

of trust or estate, (b) value of assets, (c) value of YOUR interest, and (d) any amounts received.

       9.       Identify and describe in detail tl1e status of YOUR current OWNERSHIP interest

in any domestic or foreign ENTTTfES or ACCOUNTS, a~ well as the current value of such

PROPERTY and, if the P.ROPB.RTY was sold or transferred since the issum1ce of the Court's

March 4, 2014Judgmem (Dk\. 1875), as modified, the date of such transfer, the identity of the

purchaser, and the value received for such transfer.



                                                  9
   CaseCase
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-1
                                         2114-8
                                             Filed
                                                 Filed
                                                   08/16/19
                                                       10/24/18
                                                              Page
                                                                 Page
                                                                   11 of
                                                                      4919
                                                                         of 170




         10.   Identify and describe in detail all ACCOUNTS in which YOU have or have bad

an interest since March 4, 2014, wherever found, the location of those ACCOUNTS, the

ACCOUNT 1Jumher, the amount in said ACCOUNTS, the dnte/npproxiruatc date the

ACCOUNT was opened, and the date/approximate date when the ACCOUNT was closed (if

applicable).

         11.   [denti fy all means by which YOU have transferred, paid, reci:ived, or condu<.,-ted

any financial tran~actions ~ince March 4, 2014, or any other transaction involving an exchange of

value.

         12.   Jdentify any device, electronic or otherwise, that YOU have used to access any

ACCOUNT or conduct any financial transaction since March 4. 2014, INCLUDING credit,

debit, and/or automatic teller (ATM) cards, regardless of whether such device or card is titled in

YOUR.name.

         13.   Identify all internet-based services used by YOU and/or the other Defendants for

ACCOUNTING, banking, document storage, collaboration, file sharing, and creating and/or

modifying documents.

         14.   Identify and dcsclibe in detail all dcbis or credits clue, owing, or which could or

will become due or owing to YOU, wherever found. the location of those debts or credits, the

amount of the debt or credit, and the date and time at which such debt or credit will be payable to

YOU.

         15.   Identify YOUR cuJTent net worth.

         16    State the total amount of money YOU have received from YOUR involvement in

the ECUADOR L ITT GATl ON and 111iy ~ubsequeotly related litigation and identify the source

and date of all such payments.




                                                 10
   CaseCase
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-1
                                         2114-8
                                             Filed
                                                 Filed
                                                   08/16/19
                                                       10/24/18
                                                              Page
                                                                 Page
                                                                   12 of
                                                                      5019
                                                                         of 170



        17.      ldenljfy and describe in detail any ASSET, paymenl, compensation, revenue, or

any other thing of value YOU have received, contracted to receive, or have been promised at any

time related to any aspect of YOUR involvement in the ECUADOR LITIGATION, the

ECUADOR JUDGMENT, or the ECUADOR ENFORCEMENT ACTIONS.

        18.      Identify and describe in detail any attempled or completed sale or lransfer of any

license, copyright, life rights, trademark. media rights, or other right 10 exploit, market or

publicize any aspect oflhe ECUADOR LJTJOAT!ON, ECUADOR JUDGMENT, or

ECUADOR ENFORCEMENT ACTIONS, and YOUR involvement or the involvement of any

other PERSON therein.

        19.     lclenti fy and describe in detail any actual, contemplated, an1icipatcd, or potential

movie, documentary, book, television program, podcasl, or olher media project relating in any

way to the ECUADOR LITIGATION, the ECUADOR JUDGMENT, or the ECUADOR

ENFORCEMENT ACTIONS, INCLUDING YOUR role and any value YOU might receive in

connection therewith.

        20.     Identify and describe in detail any and all ASSETS that YOU CONTROL, that

YOU have received, or hereafter may receive, directly or indirectly. or to which YOU have or

hereafter obtain, any right, title or interest, directly or indirectly, that are traceable to the

ECUADOR LIT IGATION, the ECUADOR JUDGMENT or the enforcement of the ECUADOR

JUDGMENT anywhere iu the world.

        21.     Identify and describe in detail any act that YOU. the LAGO AGRJO

PLAlNT!FFS, or any PERSON acting 011 YOUR hehalf or on behalf of the LAGO AGRJO

PLAlNTfFFS, has undertaken 10 monetize or profit from tbe ECUADOR J UDGM.ENT,

INCLUDING by selling, assigning, pledging, transferring, or encumbering any interest therein.




                                                    II
   CaseCase
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-1
                                         2114-8
                                             Filed
                                                 Filed
                                                   08/16/19
                                                       10/24/18
                                                              Page
                                                                 Page
                                                                   13 of
                                                                      5119
                                                                         of 170




       22.        Identify and des~nbe in detail any communication after March 4, 2014, between

YOU and any PERSON concerning the ECUADOR JUDGMENT or any attempts by anyone,

successful or not, to monetize or profit from it.

       23.        Identify any PERSON who financially supported or invested in, was asked to

financially support or invest in, or who offered to financially support or invest in. any aspect of

the ECUADOR JUDGMENT or the enforcement thereof and describe in detai l the terms or

proposed tenns of such investment or support.

       24.        Identify and describe in detail any funding commitments in support of the

ECUADOR LIT!GATTON or ECUADOR .ENFORCEMENT ACTJONS from any PERSON or

ENTITY, INCLUDJNG from the following;

             a. Kohn Swift & Graf, P.C.

             b. Russell Deleon

             c. Orin Kramer

             d. Torvio Limited

             e. Burford

             f.   88 Capital

             g. .Equitable Outcomes

             h. Jonaks Limited

             i. Satee GMBH

             j. David Sltennan ID

             k. Glenn Krevlin

             I.   Michael Donziger

             m. Russell O. Wiese




                                                    12
   CaseCase
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-1
                                         2114-8
                                             Filed
                                                 Filed
                                                   08/16/19
                                                       10/24/18
                                                              Page
                                                                 Page
                                                                   14 of
                                                                      5219
                                                                         of 170




             n. TC Payment Services [otemational

             o. Amazonia Recovery Limited

             p. Woodsford Litigation Funding Limited

       25.      Identify and describe io detail any ASSET, payment, proceeds, compensation,

revenue, or any other thing of value YOU have delivered. contracted to deliver, or have promised

to any PERSON or ENTITY from any proceeds received or that may be received from the

ECUADOR JUDGMENT, enforcement of the ECUADOR JUDGMENT, or any investment in

the ECUADOR JUDGMENT.




                                               13
   CaseCase
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-1
                                         2114-8
                                             Filed
                                                 Filed
                                                   08/16/19
                                                       10/24/18
                                                              Page
                                                                 Page
                                                                   15 of
                                                                      5319
                                                                         of 170




        26.       Describe in detail how the monies (totaling $32,360,647) shown in the below

chart as "commitments" from investors in the ECUADOR LITIGATION were expended,

INCLUDING in YOUR description the identification of any ACCOUNTS into which any

portion of said monies were deposited and the ~pecific amounts received or expended by YO U at

any time:




         Funding for the Enterprise
                      Investor                      Investments Conlributed                Commitment Amounts'

         Kohn Swill & Or.I, P.C.                                U,360,847                       S 8,360,847
         Ru1nll Oelean                                          $ 1,500.000                     $ 2,D00,000
         DriJI Kramtr                                               $150,000                      S 150,000
         Torvie llmittd                                         $ 3,413,387                     $7,250,000
        8ur1ord                                                 $4,000,000                     S 15,000.000
        88 Capflltl                                                                              $ 250,DOO
        Equ]labto Ou1comu                                                                        S 150.000
        Joria~• Umlted                                                                           $ 200.000
        SateeGM81l                                                                               $300.000
        o,vld Sh8flll"n IU                                                                       $ 2!il.OOO
        tll1nn Kr•vlln                                                                           S2SO,OOO
        Mfchul Dom!gtr                                                                           S ili0,000
        Russell O. Wiau                                                                           S50,000
        TC Peynu,nt Sarvicos fntem1tian1!                         $ 04,948
        Amuonla Recovery Umkod                                    S 149.(IOO
        TOTAL                                                  S 15.997,983                    , 32.360~7


                                                                                               ...........,-
        -=--==-'1-5?
         P"lJ-0     '°"1111.....                   ------ -                           -·-=== --~ ---
                                                                                                           ..    •


                                               ,.,..~ E»>bU143 p I QI I
                                                                                                              ..,.,..__,,,..,.
                                                                                                                    214-1

                                            f)tiil.Wift'a E~   4~     ;i,   , ,1 °' 1,.,




       27.        Identify and describe in detail aoy ACCOUNTINGS, reports, summaries,

analyses, statements, ledgers, or any other kind of record relating to how funds received in

support of the ECUADOR LITIGATION, ECUADOR JUDGMENT, or ECUADOR

ENFORCEMENT ACTIONS have been received or expended, INCLUDING anything prepared


                                                                     14
   CaseCase
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-1
                                         2114-8
                                             Filed
                                                 Filed
                                                   08/16/19
                                                       10/24/18
                                                              Page
                                                                 Page
                                                                   16 of
                                                                      5419
                                                                         of 170




in resporu,e to any demand by the Union of People Affected by Texaco (aka UDAPT) and their

agents and representatives.

        28.     Tdentify and describe in detail all ASSETS, benefits, payments, or things of value

that have been or will be conferred, offered, or promised to YOU or any agent, attorney, or

representative of YOU or the LAGO AGRJO PLAINTIFFS (INCLUDING attorneys in this

action, attorneys in the ECUADOR LITIGATION, Pablo Fajardo Mendoza, Servicios

Fromboliere Compania Limiiada, Luis Yanza, Julio Prieto Mende-,1, Juan Pablo Saenz, Andrew

Woods, Aaron Marr Page, Laura Garr, Brian Parker, Joseph Kohn, Patricio Salazar Cordova,

Agustin Salazar, Serafin Angel Cajo, and SELVA VIVA), by the REPUBLIC OF ECUADOR,

fNCLUDTNG the date, description, medium and purpose of such benefits, payments, or things of

value, and identify all PERSONS and/or ENTJTIES involved in, and documents concerning such

ASSETS, benefits, payments, or things of value.

        29.     Identify and describe in detail the ASSETS and liabilities of the AMAZON

DEFENSE FRONT.

        30.     Identify and describe in detail YOUR cw-rent OWNERSHIP interei.i in Amazonia

Recovery Limited, INCLUDING identifying the value of such ASSET, bow and where the

ASSET is held, and what documents relate to sucb ASSET.

       31.      Identify and describe in detail any past or present trust, corporation, or other

ENTITY c.realed to bold, distribute, adminisll'.r, or otherWise afle,-.,i any proceeds of the

ECUADOR JUDGMENT,




                                                  15
  CaseCase
       1:11-cv-00691-LAK-RWL
            1:19-cr-00561-LAP Document
                               Document14-1
                                        2114-8
                                            Filed
                                                Filed
                                                  08/16/19
                                                      10/24/18
                                                             Page
                                                                Page
                                                                  17 of
                                                                     5519
                                                                        of 170




l)uted: April 16, 20 l 8
        New York, New York.         GIBSON, DUNN & CRUTCHER LLP




                                    Randy M. Maslro
                                    Andrea. 6.   Newnnn
                                    200 Park Avenue, 47th Floor
                                    New York. New York 10 166-0193
                                    Telephone: 212.351.4000
                                    Facsimlle: 212,351 .4035

                                    William E. Thomson
                                    33 :l So,1tb 01"11od Avenue
                                    Los Angeles, Cali fomia 90071
                                    Telephone! 213.229, 7891
                                    Pa.csimile: 2 13.229.689 J

                                   STERN, KILCULLEN & RUFOLO LLC
                                   Herbert J. Stern
                                   Joel M. Silverstein
                                   325 Columbia 'fp)<e, Ste 110
                                   P.O. Box 992
                                   Florham Park, New Jen.ey07932-0992
                                   Telephone: 973.535.1900
                                   Facsimile: 973.535.9664

                                    Attorney.~for Chevron Corpor11tfo11




                                      16
   CaseCase
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-1
                                         2114-8
                                             Filed
                                                 Filed
                                                   08/16/19
                                                       10/24/18
                                                              Page
                                                                 Page
                                                                   18 of
                                                                      5619
                                                                         of 170




                           NO'flCE 1'0 JUDGMENT DEBTOR OR OBLIGOR

        Money or property belonging to you may have beeo taken or held in order io satisfy a
jlldgmt:nt or order which has been entered against you. Read this carefully.

                          YOU MAY BE ABLE TO GET YOUR MONEY BACK
          State and tederal laws preveol certain money or property from being taken to satisfy
judgments or orders. Such money or property is said to be "exempi". The following is a partial
 list of money which may be exempt:

          I. Supplemental security income, (SSI);

          2. Social security;

          3. Public assistance (welfare);

          4. Spousal suppo11, maintenance talimony) or child support;

          5. Unemployment benefits;

          6. Disability benefits:

          7. Workers' compensation benefits;

          8. Public or private pensions;

          9. Veterans benefits;
          I 0. Ninety percent of your wages or salary earned in the last sixty days;

        11. Twenty-five hundred dollars of any bank account containing statutorily exempt
paymeJ1ts that were deposited electronically or by direct deposit w!tbin the last forty-five days,
including, but not limited to, your social security, supplemental security income, veterans
benefits, public assistance, workers' compensation, unemployment insurance, public or private
pensions, railroad retirement benefits, black lung benefits, or child support payments;

          l2. Railroad retirement; and

          13. Black lw1g benefits.
      1f you think that any of your money that bas been taken or held is exempt, you must act
promptly because the money may be applied to Uie j11dgment or order. lf you claim Uiat any of
your money that has been taken or held is exempt, you may contact the person sending this
notice.

     Also, YOU MA YCONSULT AN ATTORNEY, INCLUDING ANY FREE LEGAL
SERVICES ORGANIZATION TP YOU QUALIFY. You can lllso go to court without an
   CaseCase
        1:11-cv-00691-LAK-RWL
             1:19-cr-00561-LAP Document
                                Document14-1
                                         2114-8
                                             Filed
                                                 Filed
                                                   08/16/19
                                                       10/24/18
                                                              Page
                                                                 Page
                                                                   19 of
                                                                      5719
                                                                         of 170




attorney to get your money back. Bring this notice with you when you go. You are allowed to try
to prove to a j udge that your money is exempt from collection tmdcr New York civil practice law
and rules, sections fifty-two hlll\dred twenty-two-a, fifty-two hlll\dred thirty-nine and fifty-two
hundred forty . lfyou do not have a lawyer, the clerk of the court may give you forms to help you
prove your account contains exempt money that the creditor cannot collect The Jaw (New York
civil practice law and rules, article four and sections fifty-two hundred thirty-nine and fitly-two
hundred forty) provides a procedure for determination of a claim to an exemption.




                                                2
